Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 June 2022 has been entered.
 
Examiner’s Statement of Reasons for Allowance
The Information Disclosure Statement filed 26 July 2022 has been considered.
The Amendment filed 09 May 2022 and RCE filed 01 June 2022 overcome the rejections under 35 USC 112(b) and 103.  The closest prior art of record is Ochrombel et al. (US Publication No. 2017/0051323), UniProt Accession No. DHE2_CLOSY, UniProt Accession No. DAPB_ECOBW, UniProt Accession No. DAPH_CORGL, UniProt Accession No. A0A0R2ALN4_9LACO, and UniProt Accession No. DHAS_CORGL.
Ochrombel et al. describe Corynebacterium for producing amino acids.  Amino acids which can be produced include L-lysine.  By overexpressing various nucleic acids in the Corynebacterium host cell, the production of the various amino acids can be enhanced , including nucleic acids encoding glutamate dehydrogenase, aspartate semialdehyde dehydrogenase, diaminopimelate dehydrogenase, and dihydropicolinate reductase.  
Ochrombel et al. do not describe the use of a glutamate dehydrogenase (gdh) from Clostridium symbiosum  having SEQ ID NO: 44; a 4-hydroxy-tetrahydrodipicolinate reductase (dapB) from Escherichia coli  having SEQ ID NO: 48; a meso-diaminopimelate D-dehydrogenase (ddh) from C. glutamicum  having SEQ ID NO: 4; or an aldehyde dehydrogenase (asd) from Lactobacillus agilis having SEQ ID NO: 30 or an aspartate-semi-aldehyde dehydrogenase (asd) from C. glutamicum  having SEQ ID NO:40.
UniProt Accession No. DHE2_CLOSY describes a glutamate dehydrogenase from Clostridium symbiosum which has 100% sequence identity with SEQ ID NO: 44 of the present application.
UniProt Accession No. DAPB_ECOBW describes a 4-hydroxy-tetrahydrodipicolinate reductase from Escherichia coli which has 100% sequence identity with SEQ ID NO: 48 of the present application.
UniProt Accession No. DAPH_CORGL describes a meso-diaminopimelate D-dehydrogenase from Corynebacterium glutamicum which has 100% sequence identity with SEQ ID NO: 4 of the present application.
UniProt Accession No. A0A0R2ALN4_9LACO describes an aspartate-semi-aldehyde dehydrogenase from Lactobacillus agilis which has 100% sequence identity with SEQ ID NO: 30 of the present application.
UniProt Accession No. DHAS_CORGL describes an aspartate-semi-aldehyde dehydrogenase from Corynebacterium glutamicum which has 100% sequence identity with SEQ ID NO: 40 of the present application.
It would have been obvious to one of ordinary skill in the art to have overexpressed dapB, ddh, gdh and asd in an L-lysine-producing C. glutamicum because Ochrombel et al. teach that such genetic modifications in an L-lysine-producing C. glutamicum can be expected to enhance the production of L-lysine.  It also would have been obvious to one of ordinary skill in the art to have used the UniProt dapB, ddh, gdh and asd enzymes in the host cells of Ochrombel et al. because it would be the simple substitution of one known element for another to obtain predictable results.  However, the claimed subject matter is nevertheless patentable over the prior art of record because of the demonstration of unexpected results.  In particular, the Specification shows that a microbial cell expressing genes encoding a glutamate dehydrogenase from Clostridium symbiosum having SEQ ID NO: 44; a 4-hydroxy-tetrahydrodipicolinate reductase from Escherichia coli having SEQ ID NO: 48; a meso-diaminopimelate D-dehydrogenase from Corynebacterium glutamicum having SEQ ID NO: 4; and an aspartate-semi-aldehyde dehydrogenase from Lactobacillus agilis having SEQ ID NO: 30 or an aspartate-semi-aldehyde dehydrogenase from Corynebacterium glutamicum having SEQ ID NO: 40 results in unexpectedly higher production lysine.  See the results in Tables 9 and 10, and Figure 5A and 5B.  Note in Table 9 that the expression of genes encoding glutamate dehydrogenase, 4-hydroxy-tetrahydrodipicolinate reductase, meso-diaminopimelate D-dehydrogenase, and aspartate-semi-aldehyde dehydrogenase or aspartate-semi-aldehyde dehydrogenase resulted in little or no increase in the production of L-lysine unless the enzymes had the SEQ ID NOS of the enzymes specified in Claim 1.  Support for the claim recitation of “wherein the microbial cell produces at least 40% more L-Lysine than a microbial cell that does not contain a)-d)” can be found in the comparison of L-lysine production by Parent_4 versus Strain 7000186992.

Conclusion
Claims 2-5, 8-55 and 57-76 have been cancelled.  Claims 1, 6, 7, 56 and 77-84 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882. The examiner can normally be reached M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on 571-272-0956. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD C EKSTROM/             Primary Examiner, Art Unit 1652